NUMBER 13-19-00568-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

ALEJANDRO SOTO VILLARREAL,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 93rd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
                Before Justices Benavides, Longoria, and Perkes
                   Memorandum Opinion by Justice Longoria

       Appellant, Alejandro Soto Villarreal, attempted to perfect an appeal from a

conviction for unlawful possession of a firearm. We dismiss the appeal for want of

jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent
a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

        The trial court imposed sentence in this matter on May 15, 2019. Appellant filed

his notice of appeal on October 28, 2019. On November 6, 2019, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court’s directive. 1 Appellant has not filed a response to the Court’s

directive.

        Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

        Appellant’s notice of appeal, filed more than five months after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.                           See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing


         1 The trial court’s certification of the defendant’s right to appeal shows that the defendant has no
right of appeal and has waived his right to appeal. See TEX. R. APP. P. 25.2(a)(2).



                                                     2
a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240 (Tex.

Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of December, 2019.




                                            3